645 P.2d 1035 (1982)
Stephen L. ENGS, Petitioner,
v.
The DISTRICT COURT OF TULSA COUNTY, and The State of Oklahoma, Respondents.
No. O-82-117.
Court of Criminal Appeals of Oklahoma.
May 26, 1982.
Stephen L. Engs, pro se.
David L. Moss, Dist. Atty., Tulsa County, Cary W. Clark, Asst. Dist. Atty., Tulsa, for respondents.


*1036 OPINION
BUSSEY, Judge:
The petitioner, Stephen L. Engs, has filed an application requesting that this Court dismiss a detainer and proceedings pending against him in the District Court of Tulsa County, on the State's application to revoke the suspension of the judgments and sentences in Cases No. CRF-76-2081, CRF-76-2463, CRF-76-2464, CRF-76-2465, CRF-76-2466, CRF-76-2467, CRF-76-2468, CRF-76-2469 and, CRF-76-2470.
He alleges that at the time the detainer was filed he was an inmate at the Tennessee State Prison, and that pursuant to the Interstate Detainer Agreement he requested that a demand for trial be served on the District Court of Tulsa County. He avers that same was filed and has not been acted upon within the 180 days as set forth in the statute.
Although this Court has not addressed the specific issue that is now before us, other courts addressing the issue have consistently held that the act applies only to detainers based on an untried charge. In Sable v. Ohio, 439 F. Supp. 905 (W.D.Okl., 1977), and in Buchanan v. Michigan Department of Corrections, 50 Mich. App. 1, 212 N.W.2d 745 (1973), the courts ruled that detainers based on parole violations were not covered by the Act, since they were not based on untried charges. See also, Suggs v. Hopper, 234 Ga. 242, 215 S.E.2d 246 (1975); Blackwell v. State, 546 S.W.2d 828 (Tenn.Cr., 1976); State v. Knowles, 270 S.E.2d 133 (S.C., 1980), and cases cited therein.
We find that the Interstate Detainer Act by its express terms applies to "untried" charges, and therefore, we hold that the Act does not apply to a detainer based on an application to revoke a suspended judgment and sentence.
Accordingly, the above styled and numbered petition of Stephen L. Engs, seeking the dismissal of a detainer and proceedings pending against him in the District Court of Tulsa County, is DENIED.
BRETT, P.J., and CORNISH, J., concur.